EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evan Witt on 11/12/2021.

The application has been amended as follows: 
Amended Claim 1, as follows:
1.  (Currently Amended) A modular motor assembly structure configured to connect to a driving shaft of an application device, wherein the driving shaft comprises a receiving slot, and the modular motor assembly structure comprises:
a main body comprising:
a shaft hole spatially corresponding to the driving shaft of the application device and comprising an opening and a central axis, wherein the driving shaft of the application device has an end configured to be inserted into the shaft hole through the opening of the shaft hole along the central axis of the shaft hole; and
a key groove disposed on a side wall around the shaft hole, in communication with the shaft hole and extended along a direction parallel to the central axis; and 
;
wherein the combination key comprises a top surface, a bottom surface, a first lateral surface, and a second lateral surface, wherein the first and second lateral surfaces are opposite each other and connected between the top and bottom surfaces; and
wherein the combination key comprises a first groove extending from one of the front end and the rear end to the other of the rear end and located through the top surface and the bottom surface, and a second groove extending from one of the front end and the rear end to the other of the front end and the rear end and located through the first lateral surface and the second lateral surface.

Amended Claim 3, as follows:
3.  (Currently Amended) The modular motor assembly structure according to claim 1, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Staley discloses a keyed-shaft assembly between a shaft S and a hub H, wherein the combination key 10 comprises first and second grooves 16, 18; however, unlike the invention of claim 1, the combination key of Staley does not have “a continuously increasing thickness from the front end to the rear end.
Gillen, meanwhile, discloses a combination key 15 between a shaft 17 and a hub 18 which does have a continuously increasing thickness from the front end to the rear end.  However, Gillen does not include first and second grooves extending between top-and-bottom and first-and-second lateral surfaces, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        11/12/2021